Slip Op. 99 -94

       UNITED STATES COURT OF INTERNATIONAL TRADE

                                                      :
AMERICAN SILICON TECHNOLOGIES,                        :
ELKEM METALS COMPANY, GLOBE                           :
METALLURGICAL, INC., and                              :
SKW METALS & ALLOYS, INC.,                            :
                                                      :
                       Plaintiffs,                    :
                                                      :
               v.                                     :       Before: MUSGRAVE, JUDGE
                                                      :
UNITED STATES,                                        :       Court No. 94-09-00555
                                                      :
                       Defendant,                     :
                                                      :
               and                                    :
                                                      :
ELETROSILEX BELO HORIZONTE,                           :
                                                      :
                       Defendant-Intervenor.          :
                                                      :


                                             ORDER


       Upon review of the United States Department of Commerce’s Silicon Metal From Brazil,

Final Results of Redetermination Pursuant to Court Remand Court No. 94-09-00555, filed on

November 14, 1997, and Silicon Metal From Brazil, Final Results of Redetermination Pursuant to

Court Remand, American Silicon Technologies v. United States, Court No. 94-09-00555, Slip Op.

98-22 (March 5, 1998) filed on January 29, 1999, (collectively “remand results”), and the

submissions of the parties in proceedings to date, it is hereby
Court No. 94-09-00555                                                                            Page 2


        ORDERED that both sets of the remand results are sustained as to the determination of the

eight issues remanded to Commerce in American Silicon Technologies v. United States, ___ CIT

___, Slip Op. 97-58 (May 15, 1997); and it is further

        ORDERED that the stay of the three issues remaining in this action is lifted; and it is further

        ORDERED that, in view of the complexity of what has transpired in this case and other

related cases before this Court, the parties shall, submit briefs addressing the three remaining issues,

which are (1) calculation of dumping margins based upon sales during the review period in absence

of shipment into the U.S., (2) treatment of ICMS and IPI taxes for Companhia Brasilaira Carbureto

de Calcio (“CBCC”) and Minasligas, and (3) use of information from Solvay do Brasil’s

consolidated financial statements in calculating CBCC’s monthly interest expenses. In particular,

the parties’ briefs shall discuss this Court’s holdings in American Silicon Technologies, Court No.

97-02-00267, ___ CIT ___, Slip Op. 99-34 (April 9, 1999), as they relate to the final determination

of the these three issues. Plaintiff’s brief shall be filed within 60 days of the date of this order.

Defendant and defendant-intervenors shall have 60 days from the date of service of plaintiff’s brief

to file response briefs, and plaintiff shall have 25 days from the date of service of the response briefs

to file a reply brief.




                                                   ____________________________________
                                                       R. KENTON MUSGRAVE, JUDGE

Dated: September 9, 1999
       New York, New York